DELO BROCK,                           )
                                      )
      Petitioner/Appellant,           )
                                      )   Appeal No.
                                      )   01-A-01-9503-CH-00078
VS.                                   )
                                      )   Davidson Chancery
                                      )   No. 94-2046-III
TENNESSEE DEPARTMENT OF               )
CORRECTION,                           )

      Respondent/Appellee.
                                      )
                                      )                       FILED
                                                               Nov. 13, 1995
                    COURT OF APPEALS OF TENNESSEE             Cecil Crowson, Jr.
                      MIDDLE SECTION AT NASHVILLE              Appellate Court Clerk



APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY
AT NASHVILLE, TENNESSEE

THE HONORABLE ROBERT S. BRANDT, CHANCELLOR




DELO BROCK, #88857
Middle Tennessee Reception Center
7177 Cockrill Bend Road
Nashville, Tennessee 37209-1005
      Pro Se/Petitioner/Appellant

CHARLES W. BURSON
Attorney General and Reporter

PATRICIA C. KUSSMANN
Assistant Attorney General
404 James Robertson Parkway
Suite 2000
Nashville, Tennessee 37243
       Attorney for Respondent/Appellee




                          AFFIRMED AND REMANDED




                                          BEN H. CANTRELL, JUDGE


CONCUR:
TODD, P.J., M.S.
LEWIS, J.
                              MEMORANDUM OPINION1



                 The Chancery Court of Davidson County dismissed the appellant's

petition for declaratory judgment, filed pursuant to Tenn. Code Ann. § 4-5-223, to

review the Department of Correction's calculation of the credits due on his prison

sentences. The chancellor concluded that the appellant had failed to exhaust his

administrative remedies.



                 It appears from the record that the appellant first sought a declaratory

judgment from the Department of Correction. On May 18, 1994 the Department

advised him that the information he sought should be pursued through

departmental channels. The letter concluded by saying, "If you have already

attempted to resolve your questions following the above procedures, send this

office verifying documentation and your petition."



                 The parties later went through the same steps in which the appellant

was advised on July 7, 1984:



                 Should the above procedures prove unsuccessful, send
                 the office verifying documentation and your petition.
                 Petitions without verifying documentation will not be
                 reviewed.

                 For the reasons stated in the initial paragraph, your
                 declaratory order request is denied without prejudice
                 and the petition is returned. Resubmit it with the
                 appropriate verifying documentation and your request
                 will be reviewed in accordance with the Uniform
                 Administrative Procedures Act in T.C.A. § 5-4-101 et.
                 seq.



      1
          Rule 10(b) of the Rules of the Court of Appeals reads as follows:

               The Court, with the concurrence of all judges participating in the case, may
      affirm, reverse or modify the actions of the trial court by mem orandum opinion when
      a form al opinion would have no pre cedentia l value. W hen a case is decided by
      mem orandum opinion it sha ll be designated "ME MO RA ND UM OP INIO N," shall not be
      published, and shall not be cited or relied on for any reason in a subsequent unrelated
      case.

                                                 -2-
              Even before receiving the Department's July 7, 1994 letter, the

appellant filed his petition in the chancery court.



              Under Tenn. Code Ann. § 4-5-224(b) a declaratory judgment may be

sought in the chancery court only after the agency has refused to issue a

declaratory order. While it might be argued that the Department has refused to

issue the order by requiring the appellant to go through the administrative

channels, we think the better view of the situation is that the Department has

merely asked for verification that the appellant has been through all the steps that

make his petition ripe for consideration. By failing to provide that verification the

appellant has failed to exhaust his administrative remedies.



              We affirm the decision of the chancery court and remand the cause

to that court for any further proceedings that may become necessary. Tax the

costs on appeal to the appellant.




____________________________
                                                  BEN H. CANTRELL, JUDGE



CONCUR:



_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION


_______________________________
SAMUEL L. LEWIS, JUDGE




                                          -3-